Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 71.
My dearest friend.
Ghent 13 January 1815.

Your two Letters of 15 and 16. December were delivered to me yesterday Morning, and are numbers 51. and 52—The day before, I had received two from Mr Harris of December 14 and 21.—Harris always forwards his Letters by the way of Amsterdam; by which means they sometimes come quicker, though on the other hand they are sometimes delayed longer than yours which are forwarded directly, and which come through Cologne and Wesel—All this will soon be of no consequence to us, as our epistolary Correspondence will I hope very shortly cease—The greatest regret I have had at the sluggishness with which our Letters have been forwarded, has been when there was good news to tell, and I have lost the opportunity of giving you the first intelligence of it. According to all probability you will learn the signature of the Treaty from the London Newspapers sooner than from my Letter—For as it was signed on Saturday and officially announced in the London Courier of Monday, that paper will have every chance of reaching St Petersburg before my Letter of Tuesday, the first Post-day after we signed—And when I wrote you on Friday, we had not even agreed to sign.
Mr Hughes and Mr Carroll will have a hard race to deliver the first Copy of the Treaty at Washington—I informed you that we had received a Letter from Bordeaux from Mr Hughes, written New Year’s day, and declaring that he should embark the next day in the Transit.—A Letter for Mr Clay has since been received from Mr Carroll; with the Post-mark of Salisbury 1. January, upon it—Salisbury is about half way between London and Plymouth—A Morning Chronicle of the 4th: or 5th: has a paragraph, stating that the Favourite actually sailed from Plymouth with a fair wind on Monday morning the 2d:—The Schooner, Boyd says, sails remarkably well—The Corvette we must suppose, being selected for such a Service is not dull. I am not without hopes that before the close of this Month of January, the tidings of the Peace will gladden our Country.—Hughes and Carroll, I learn, have both the project of solliciting the appointment of Secretary to the Legation  at London—I do not wish ill enough to Hughes to desire he should obtain it—He is not suited to the place, nor the place to him—To Carroll I should have no other objection than that I had already recommended another person, namely Everett, for the office—I mean, upon the supposition that I should be sent to England myself—I should think it a breach of delicacy to recommend a Secretary to any Legation, where I had reason to suppose the principal appointment would be assigned to any other person than myself—I did last Summer write to the Secretary of State requesting that Everett might be appointed Secretary to the Legation at St: Petersburg, if I should return there, and adding that if there had been the prospect of a mission to London, assigned to me, I should have wished him as the Secretary to that—In making this request, I was serving the Public quite as much, and I believe more than my friend—Carroll told me his secret, and asked my recommendation of him to the Secretary of State.—I informed him of the previous recommendation I had made, but assured him that if he should obtain the preference, and I should receive the principal appointment, I should be well satisfied at standing in that relation with him.
The Circumstance of the Department of State’s being kept vacant, and the news which you say Mr Harris told you he had received by The Fingal has made me doubtful more than ever, whether I shall be sent to England—I have many reasons for wishing not to go there—And nearly as many for wishing not to go home to be Secretary of State—My own wish, and my own interest would be to go home, but possibly two or three years more of residence in Europe, would be most advantageous for the education of our Children—
Mr Gallatin did not leave this City till yesterday Morning—He goes to spend a Month at Geneva, and then returns to Paris—His son James says that he would be pleased with the Mission to Russia, but, important as that is likely to be, I should be glad to see him in some place where he would render still more useful service to the public—Without disparagement to any other of my late or present Colleagues, I consider him as having contributed the largest and most important share to the conclusion of the Peace, and there has been a more constant concurrence of opinion between him and me, upon every point of our deliberations, than perhaps between any two other members of the Mission—There is some prospect that our joint labours are far from being terminated; for besides the full power for negotiating a Peace, we had another for making a Treaty of Commerce—We gave official notice of this fact, to the British Plenipotentiaries shortly before their departure—They answered that their Powers having expired by the conclusion of the Peace, they could only transmit our Note to their Government for Consideration—From the Government we have no further answer, but it is not improbable they will say that after the Ratification of the Peace they will receive any proposals we have to offer upon the subject of Commerce—If so we shall all have to repair to London, and that is perhaps the expectation of my Colleagues—If I am to go to London myself I should earnestly wish that this may be the course of Events; for the Negotiations with England after the Peace will be far more difficult and complicated than they have been for the Peace, and I should be glad to have the labour and responsibility of them divided with associates, rather than to be burthened with the whole of it myself.
I have just now received your’s of 20. December—N. 53—The newspaper paragraphs about the progress of our Negotiation were as wide from the truth as most of the tales fabricated all over Europe, about the Congress at Vienna—We never waited one hour for Instructions from our Government. We wanted no new Instructions to reject the proposals first held out to us by the British Plenipotentiaries; and we acted without Instructions, and as I have written you, contrary to Instructions, when it was necessary—The last was the case of greatest difficulty; but I believe it secured the Peace—The English Newspapers are now full of false accounts of the contents of the Treaty—There is however an abstract of it in the Morning Chronicle of 5 January, which is entirely correct—I know not whence it came, or how it got there, but it must have been from somebody who had read the Treaty, and knew what had been the subjects of the Negotiation, omitted in it—The source must, I think have been American.
I am gratified to learn that you have become acquainted with Princess Beloselsky; and when you take leave of her I beg you to present my respects to her, and thank her for the interest she has taken in our Cause—Madame de Stael has also distinguished herself by espousing our side with so much earnestness, that she has lost almost all her English admirers—When the Ladies had become our champions it was impossible that we should have been overcome.
I write by this day’s Post to Mr Harris, who will communicate to you the parts of the Letter particularly interesting to you—I wish you to leave the Obligations, in his hands—Give my love to Charles, whom I congratulate upon the loss of his teeth—The second set I hope will last him long—Your’s with unalterable affection.
A.